Title: From James Madison to Alexander J. Dallas, 27 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 27. 1815
                    
                    It is represented to me, from a very respectable source in Kentucky, that Messrs. Ward & Taylor, (army Contractors) are men of real patriotism & integrity, that their services have been particularly critical & meritorious, and that they are threatened with absolute ruin, in consequence of their pecuniary exertions, unless they can be immediately aided by anticipations of what will be due to them, which will be justified by their characters & their responsibility. If any thing can be done for them, I am sure you will not let them suffer, unjustly or improperly. The case is doubtless within your command, of all the requisite information, by which its merits is to be determined.
                    I am just favored with yours of the 25th. inst.
                    I am commencing my arrangements preparatory to my return to Washington. I hope to reach it about the end of the ensuing Week. Affe. respects
                    
                        
                            James Madison
                        
                    
                